In the United States Court of Federal Claims

No. 15-803V
(Filed under seal July 29, 2021)
(Reissued September 7, 2021)
NOT FOR PUBLICATION

RR KERR AERA KR KARA RRA OK

SAMUEL WEBB,
Petitioner,

Vv.

SECRETARY OF HEALTH
AND HUMAN SERVICES,

Respondent.

*
*
*
*
*
*
*
*
*
*
*
*
*

kREKR RE K RE RAEKKEKA RE KRRRRE

MEMORANDUM OPINION AND ORDER

WOLSKI, Senior Judge.

Petitioner Samuel Webb, representing himself, seeks review of a special
master’s decision dismissing his vaccine injury petition brought under the National
Childhood Vaccine Injury Act of 1986, as amended, 42 U.S.C. §§ 300aa-10 through
34 (2018) (the Vaccine Act). Petitioner objects to the decision, arguing that his due
process rights were violated when the Special Master did not hold a second
preliminary status conference and did not strike references to Mr. Webb’s criminal
conviction and personal issues from a court filing, see Mot. for Review, ECF No. 96,
at 2, 3-5, 9-11, and that the Special Master incorrectly weighed the evidence 1n
determining petitioner's injury predated his vaccination, id. at 2, 6-8, 11-19. But,
as explained below, the Court concludes that the Special Master did not abuse his
discretion, err as to matters of law, or act arbitrarily or capriciously or otherwise
contrary to law, and thus the decision of the Special Master is SUSTAINED.

 

* As neither party has requested redactions pursuant to Rule 18(b) of Appendix B to
the Rules of the United States Court of Federal Claims (Vaccine Rules), the opinion
is released for public access.
1. BACKGROUND
A. Vaccination and Diagnosis of Bell’s Palsy

Petitioner, an inmate at the Arizona State Prison Complex in Tucson, seeks
compensation for pain and paralysis of the left side of his face, which he associates
with a seasonal influenza (flu) shot administered on November 20, 2012. See Am.
Pet., ECF No. 79, at 2, 4-7; Pet., ECF No. 1, at 2, 5-6. This condition, marked by
pain in the neck and face and facial numbness resulting in drooping around the eye,
initially surfaced on the right side of Mr. Webb’s face, necessitating a hospital visit
on November 5, 2011. See Pet’r's Ex. 3, ECF No, 9-3, at 44. The ailment was
diagnosed as Bell’s palsy. Id. Two weeks later, petitioner received the flu
vaccination for 2011, see Am. Pet. at 11; Pet, at 1-2, and over the next several
months his condition improved, see Pet’r’s Ex, 3 at 36, 38. In the fall of 2012, Mr.
Webb made multiple routine visits to the health center of the Maricopa County jail
where he was being held, see Am. Pet. at 3-4, for blood pressure monitoring and the
dvawing of blood, Pet’y’s Ex. 3 at 33. During this same time period, Mr. Webb
submitted multiple health needs requests (HNRs) related to his Bell’s palsy. See
Pet’r’s Ex. 9, ECF No. 37-1, at 1, 2, 4 Among other things, these requests included
tape for his eye, which is apparently used by palsy sufferers to keep the affected eye
shut to aid with sleep. See id. He made the first of these requests on October 19,
2012, for an unspecified eye. Id. at 4. On October 24, 2012, Mr. Webb made
another request, this time for tape for “eyes” in the plural. fd. at 2. And finally, he
made another request on October 29, 2012, again for tape for an unspecified eye.
Id. at 1.

Mister Webb received his 2012 seasonal flu vaccine on November 20, 2012.

Ex. 3at 8-9. Ten days later, on November 30, 2012, he visited the health center
again for a scheduled appointment. /d. at 31. The medical record created by the
physician assistant who attended to Mr. Webb indicates that petitioner reported
that he had developed Bell’s palsy on the left side of his face beginning September
21, 2012, and that the Bell’s palsy on the right side of his face had resolved. Id.

‘he record notes that Mr. Webb explained he “did not put [an] ETNR in because he
thought there is nothing that could be done,” and that he believed his Bell's palsy
was caused by stress, referencing his September 5, 2012 trial date. Id. Petitioner
reportedly noted an improvement sn the condition of the left side of his face since
September, and the record indicates that “consistent [with] Bell's palsy,” Mr. Webb
had a “droop” and “inability to smile” on his left side. Id. Petitioner's guilty verdict
was rendered on September 5, 2012, see Pet’y’s Ex. 13 at 1, and the medical record
from the November 30, 2012 appointment noted Mr, Webb would be sentenced to
the state facility on December 5, 2012, Pet’r’s Ex. 3 at 31; see also Pet'r's Ex. 13 at
2.1

The following month, Mr. Webb was transferred to the state prison facility.
The medical record from his intake processing, dated December 10, 2012, noted My.
Webb’s Bell’s palsy, and stated he was “unable to close l[eft] eyelid.” Pet’r’s Ex. 5 at
189; see also id, at 37, 412 The medical records from the state prison show his
Bell’s palsy persisting, yet somewhat improving over time, Over the next two and
one-half years, he continued to use tape and artificial tears for his eyes. See, €.g.,
Pet’r’s Ex. 5 at 298, 302 (January 9013 eye drops requests), 184-85 (requests for
tape due to Bell’s palsy in March, April and June 9013), 181 Sept. 24, 2013 request
for tape and eye drops), 983 (Jan. 26, 2014 tape vequest), 277 (Mar. 11, 2014 eye
drops request), 276 (Apr. 18, 2014 tape request), 273 July 22, 2014 tape request),
10 (Nov. 6, 2014 tape request), 266-68 (December 2014 eye drops requests), 265
(Feb. 5, 2015 tape request), 264 (Apr. 29, 2015 tape request). In March 2013, Mr.
Webb exhibited a “slight droop to his [right] cheek [and] jaw.” Jd. at 185; Ex. 5,
ECF No. 16-2, at 32. One year later, he reported “slight pain in {his} face” and
“seant facial paralysis.” Jd. at 178. Seventeen months later, a nurse’s report from
August 29, 2015, indicated that Mr. Webb suffered “facial deficits” and “bilateral
bells [sic] palsy,” with “mouth droop on left side of face” but no “weakness in
forehead or eyelids.” Pet'r’s Ex. 5 at 6.

B. Proceedings Before the Special Master

On July 29, 2015, Mr. Webb, represented by counsel, filed his initial petition
for compensation under the Vaccine Act. See generally Pet., ECF No. 1. In this
petition, Mr. Webb alleged that several days after he received the November 20,
2012 flu vaccination, he began to experience Bell's palsy symptoms on the left side
of his face. Id. [ 17. Petitioner contended this vaccination “triggered facial nerve
paralysis, consisting of facial palsy and pain on” the left side of his face. Id. 4 35.
Accompanying the petition was an affidavit from Mr. Webb, in which he stated that
his left side Bell’s palsy symptoms began several days after his 2012 flu shot, and
that these symptoms “prompted [him] to fill out a health request with the
Correctional Health Services, and [he] was seen on November 30, 2012 with
complaints about paralysis and pain on. the left side of fhis] face.” Pet’r's Ex. 1, ECF
No. 9-1, 17-18.

The Special Master, on August 4, 2015, issued an order, giving Mr. Webb
thirty days to file any outstanding medical records, affidavits, and a statement of

ee

i Petitioner’s Exhibit 13 is found on pages seven and eight of ECF No. 76.

2 This exhibit is split between ECF No. 16-1 and 16-2.
3.
completion. Order, ECF No. 6. Over the course of several months Mr. Webb filed
multiple motions seeking an enlargement of the time period in which to comply with
the order, which the Special Master subsequently granted. See ECF Nos. 10-15,
17-19, 21-22. Mister Webb ultimately filed a statement of completion on January
19, 2016. See ECF No. 24. On March 21, 2016, the Secretary of Health and Human
Services (Secretary) determined that the record was largely complete, with the
possible exception of neurological test records. See ECF No. 27. Two days later,
petitioner confirmed that a neurological evaluation had not been conducted. ECF
No. 30. Pursuant to the Vaccine Rules, the Secretary subsequently filed his Rule

A(c) Report. See Resp’t’s Rep., ECF No. 32.

In this report, the Secretary maintained that Mr. Webb failed to meet any of
the three prongs that must be shown to support compensation under the Federal
Circuit’s opinion in Althen v. Sec’y of Health & Human Serus., 418 F.3d 1274, 1278
(Fed. Cir, 2005). See Resp’t’s Rep. at 8, 10-12. First, the Secretary noted that there
was no expert report, medical record, or treating physician’s opinion in the record
that causally connected Mr. Webb’s Bell’s palsy to any flu vaccination. Id. at 10. In
this regard, the Secretary cited a 2012 Institute of Medicine report, the relevant
portion of which was subsequently filed ag respondent’s Exhibit A, see ECF No. 34-
1, which concluded “the evidence favors rejection of a causal relationship between
inactivated influenza vaccine and Bell’s palsy.” Resp’t’s Rep. at 10 (quoting INST. OF
MED., ADVERSE EFFECTS OF VACCINES: EVIDENCE AND CASUALTY 337 (Kathleen
Stratton et al. eds., 2012) (cleaned up)). And second, the Secretary contended Mr.
Webb could show neither a logical sequence of cause and effect nor the appropriate
temporal relationship between the shot and the symptoms, due to the medical
record reporting that the left-sided Bell’s palsy manifested two months before the
November 20, 2012 flu vaccination. Jd. at 11 (citing Pet’r’s Ex. 3at 31). The
Secretary requested that the Special Master dismiss the petition. /d. at 12.

Pursuant to Vaccine Rule 5, the parties participated in the preliminary
status conference on April 26, 2016, During that status conference, Mr. Webb's
counsel requested thirty days in which to consult with petitioner to consider any
next steps. See ECF No. 33. Petitioner obtained additional time to gather and file
additional medical records from the county jail, see Order, ECF No. 36, and a second
extension to provide time to confer with counsel before filing a status report, see
ECF No. 39. Rather than filing a status report, however, petitioner's attorney
moved instead to withdraw from the case. See ECF No. 40. Five days later, the
second status conference in the case was held. See ECF No. 41. On October 18,
9016, Mr. Webb filed a motion for leave to amend his original petition. See Mot. for
Leave to File Am. Pet., ECF No. 48. Shortly after a third status conference was
held, in orders issued on November 2 and November 38, 2016, the Special Master
granted the motion of petitioner's counsel to withdraw and the motion by Mi. Webb
for leave to file an amended petition. See ECF Nos, 51, 52. In the latter, the

-4-
Special Master emphasized the contention of the Secretary that “the medical
records showed that Mr. Webb reported symptoms of Bell’s palsy before the

administration of the vaccine.” ECF No. 52, at 1 (citing Resp’t’s Rep. at 8).

Mister Webb then filed multiple motions to extend the deadline for filing his
amended petition. See ECF Nos. 55, 58, 65. On August 9, 2017, petitioner filed
three motions to exclude or strike from the record references to his criminal record
and some of his personal issues, see ECF Nos. 71-73, which the Special Master |
denied as unnecessary given the lack of a jury, see ECE No. 82, On September 5,
2017, Mr. Webb filed another affidavit, in which he contends that the medical
record from November 30, 2012, contained mistakes regarding his report of left-
sided palsy symptoms, and in which he identifies other medical records he believes
conflict with that record. See Pet’r’s Ex. 14 J 5-82

Petitioner eventually filed an amended petition on October 4,2017, See Am.
Pet. In the amended petition, Mr. Webb alleges that the November 20, 2012 flu
shot caused an anaphylactic reaction, “swelling and pain in the cranial nerves 1n
the left axis of the head/neck,” resulting in “bilateral trigeminal neuralgia,
fibromyalgia, and a chronic inflam[mJatory demyelinating polyneuropathy (CIDP)
with paresthesia.” Am. Pet. at 2. Based on his own medical research, he also
suggests that the vaccination caused Guillain-Barré syndrome (GBS). fd. { 14-
15, 23. That same day, petitioner filed a statement that “all supporting exhibits or
relevant records in support of the Amended Petition” had been filed. ECF No. 89.4

A fourth status conference in this matter was held on March 20, 2018, during
which Mr. Webb was granted leave to file additional exhibits in support of his claim,
and the Secretary was ordered to file a supplemental Rule 4 report. See ECF No.
87, On April 4, 2018, Mr. Webb filed his Exhibit 24, containing two medical articles
on Bell’s palsy and flu vaccine information from the Centers for Disease Control and
Prevention. See ECF No. 88. ‘wo months later, on June 4, 2018, the Secretary
simultaneously filed a supplemental Rule 4(c) Report and a motion to dismiss the
petition. Resp’t’s Suppl. Rule A(c) Rep. (Suppl. Rep.), ECF No. 89; Resp’t’s Mot. to
Dismiss (Resp’t’s Mot.), ECF No. 90. The Secretary maintained that “[pJetitioner’s
entire case rests upon his own assertions, which are contradicted by the medical
records and not supported by a qualified medical expert.” See Suppl. Rep. at 4. The
Secretary further noted that the additional conditions alleged in the Amended

ee

3 This affidavit is found on pages ten through thirteen of ECF No. 76.

4 Filed two days earlier, but apparently submitted contemporaneously with the
Amended Petition, was Mr. Webb’s “Theory of Causation” paper, which includes
another affidavit and the medical research he gathered in support of his petition.
See ECF No. 78.
Petition, such as GBS and CIDP, were not diagnosed by any physicians, and argued
that contemporaneous medical records showed that the onset of My. Webb’s left-
sided Bell’s palsy happened before he received the flu shot in November 2012. Id. at
45. With nobody but petitioner himself asserting a causal connection between the
vaccination and his condition, and record evidence showing the vaccine post-dated
the symptoms, the Secretary requested that the petition be dismissed. See id. at 4—
6; Resp’t’s Mot. at 1.

Petitioner filed a response to the Secretary's motion, arguing that the medical
record showing the September 2012 onset of left-sided Bell’s palsy was “incorrectly
recorded,” had been explained in his subsequent affidavit, and was contradicted by
other records which did not mention the condition. Resp. to Mot. to Dismiss, ECF
No, 91, at 2-3 (quoting 42 U.S.C. § 300aa-13(b)(2) and citing, inter alia, Pet's Ex. 3
at 33; Pet’r’s Ex. 9 at 7; Pet’r’s Ex. 14). Petitioner also noted that he was unable to
see a neurologist due to his prison confinement and maintained that he has
provided a logical theory of causation supported by credible medical literature. fd.
at 3-6. He also pointed to vecords containing his self-report that he was allergic to
the flu vaccine. Id. at 6 (citing Pet’r’s Ex. 29 at 38: Pet’r’s Ex. 23 at 3).

The Special Master granted the Secretary's motion to dismiss the petition
under Vaccine Rule 8(d). See ECF No. 95 at 1, 17; Webb v. Sec’y of Health & Human
Serus., No. 15-803V, 2018 WL 5292226, at *1, *10 (Fed. Cl. Spec. Mstr. Sept. 27,
2018). After closely reviewing the relevant medical records for the period from
September to December 2012 and the affidavits filed by Mr. Webb, see ECF No. 95
at 4-8; Webb, 2018 WL 5992226, at *3-4, the Special Master concluded that the
November 30, 2012 medical record was the most reliable evidence concerning the
onset of Mr. Webb’s left-sided Bell’s palsy, ECF No. 95 at 11; 2018 WL 5292226, at
*7. Despite Mr. Webb's characterization of it as a “medical records blunder,’ Pet's
Ex. 14 at 4, the Special Master found this particular record to be “precise, cogent,
and clear,” “relatively complete and comprehensive,” “internally consistent,” and
containing “a narrative of events that is tied to other events in Mr. Webb’s life,”
ECF No. 95 at 11; 2018 WL 5292226, at *7.

The Special Master was not persuaded that the author of the medical record
mistakenly recorded Mr. Webb’s reported onset to be September rather than
November, as the record used both the number “9” and abbreviation “Sept.” to refer
to the month when left-sided Bell’s palsy began, and also associated the condition
with stress resulting from Mr. Webb’s September 5, 2012 guilty verdict. ECF No.
95 at 12; 2018 WL 5999926, at *7. The Special Master also found that the
September 21, 2012 date of onset was not undermined by the lack of any reference
to the condition in medical records from October and November 2012, as these were
for specific tests unrelated to the condition, and Mr. Webb’s own testimony was that
he did not report the condition “because there was nothing that could be done.”

G-
ECF No, 95 at 12 (quoting Pet’r’s Ex. 14 | 2); 2018 WL 5292226, at *7 (same). The
Special Master also discussed the minimal evidentiary value of Mr. Webb's HNRs
requesting tape to shut closed either an “eye” or “eyes,” and petitioner's mistaken
recollection that the November 30, 2012 appointment was requested because of the
problems with the left side of face, rather than being a previously-scheduled visit for
hypertension monitoring. ECF No. 95 at 12-13; 2018 WL 5292226, at *7-8.
Because he found Mr. Webb’s symptoms predated the November 20, 2012 flu
vaccine, the Special Master determined that petitioner's other claims could not
succeed, and he also found them unsupported by the medical records. ECF No. 95
at 13-15; 2018 WL 5292226, at *g_9 The Special Master also explained why he
determined a hearing was not necessary in the case, as “the documentary record
appears complete,” the discrepancies in Mr. Webb’s affidavits “lessen the likelihood
of receiving reliable testimony” from him orally, and no potential third-party
witnesses had been identified. ECF No. 95 at 16-17; 2018 WL 5292226, at *10.

C. Petitioner’s Motion for Review

Mister Webb timely moved for a veview of the Special Master's decision by
this Court. See Mot. for Review, ECF No. 96. He argues that his due process rights
were violated because the Special Master was prejudiced by references in the
Secretary's Vaccine Rule 4(c) Report to one of Mr. Webb’s personal issues and to the
crime of which Mr. Webb was convicted. See Mot. for Review at 2-5, 9-10.
Petitioner notes the Special Master's use of the word “opportunistic” to describe Mr.
Webb’s affidavits, and contends this reflects prejudice. See id. at 3-4, 6, 10, 19.
And he argues that the filing of the Secretary's supplemental Rule 4(c) Report
entitled him to a second V accine Rule 5 preliminary status conference, at which he
could have addressed any adverse tentative impressions held by the Special Master.
See id. at 2-3, 10-11, 19. Petitioner also objects to the manner in which the Special
Master weighed the evidence in the record concerning the onset of the alleged
vaccine injury, and explains the weight he believes should have been given to the
various records, including his affidavits. See id. at 11-19.

The Secretary filed a timely response to the motion for review. See Resp’t’s
Resp., ECF No. 102. He argued that the court cannot re-weigh the evidence, id. at 7
(citing Portier v. Sec’y of Health & Human Servs., 663 F.3d 1242, 1249 (Fed. Cir.
2011), and that the Special Master's explanation of the onset determination was
thorough and not arbitrary, id. at 7-8. Respondent also noted that the Special
Master did not rely on the allegedly prejudicial information about Mr. Webb and
used the word “opportunistic” 1 comparing petitioner's affidavits and the medical
records. Id. at 8-9. The Secretary contended that a second Rule 5 conference was
not legally required and was not shown to be necessary for due process, as Mr.
Webb filed a response to the motion to dismiss and participated in one status
conference himself and three others through counsel. Id. at 9-10.

-7-
In light of his pro se status, Mr. Webb was permitted to file a reply anda
supplement to the yeply in support of his motion for review. See ECF No. 105. In
his reply, petitioner maintains that the Amended Complaint was a supplemental
pleading under Rule 15(d) of the Rules of the United States Court of Fedexal Claims
(RCFC), and that by allowing this filing and then ordering a supplemental Rule 4(c)
Report, the Special Master made a “procedural commitment” entailing another
Vaccine Rule 5 conference, to which the Secretary did not object. Pet’r's Reply, ECF
No. 104, at 3-4. He also argued that the Special Master's findings should receive no
deference because a second Vaccine Rule 5 conference was not held, id. at 6, and
highlighted an October 9, 2012 medical record which he contends proves he did not
suffer the left-sided facial palsy symptoms prior to the vaccination, id. at 6-7 (citing
Pet’r’s Ex. 3 at 33). He revisited this medical! record in the supplement to his reply,
noting that the registered nurse who attended to him made the objective
observation that Mr. Webb did not appear to be in distress. Sur-reply, ECF No. 106,
at 2; see also Pet’r’s Ex. 3 at 33. Petitioner contends this record thus “negates the
existence” of left-sided facial palsy at that time. Id. (citing Murphy v. Sec’y of
Health & Human Servs., 93 CL. Ct. 726, 733 (1991), aff'd, 968 F.2d 1226 (Fed. Cir.
1992)). In his supplemental response, the Secretary noted that the Special Master
considered the October 9, 9012 vecord to be “relevant and probative” and explained
how the record factored into the decision. Resp’t’s Suppl. Resp., ECF No. 107, at 1.6

II]. DISCUSSION

A. Legal Standard

Under the Vaccine Act, a special master makes compensation determinations
via findings based “on the record as a whole” and “a preponderance of the evidence.”
A, U.S.C. § 300aa-18(a) 1) (2018). “The special master or court may not make such
a finding based on the claims of a petitioner alone, unsubstantiated by medical
records or by medical opinion.” Id. (flush text). A special master must consider all
the “relevant medical and scientific evidence contained in the record,” including any
“diagnosis, conclusion, medical judgment, or autopsy ... regarding the nature,
causation, and aggravation of the petitioner's illness, disability, injury, condition, or
death” and “the results of any diagnostic or evaluative test which are contained 1n
the record and the summaries and conclusions.” Id. § 300aa-13(b)(1). The Act
further specifies that “fajny such diagnosis, conclusion, judgment, test result,
report, or summary shall not be binding on the special master or court.” Id. A
special master is entrusted with evaluating the “weight to be afforded to any” of
these sources of information. fd. A special master’s “assessments of the credibility

ae

5 The Court is using the internal pagination of this paper, not the ECF pagination.

-B-
of the witnesses” are “virtually unchallengeable on appeal.” Lampe v. Sec’y of
Health & Human Servs., 919 F.3d 1357, 13862 (Fed. Cir. 2.000).

Medical records “warrant consideration as trustworthy evidence.” Cucuras v.
Sec’y of Dep’t of Health & Human Servs., 993 F.2d 1525, 1528 (Fed. Cir. 1993).
These records are “senerally contemporaneous to the medical events,” and “aecuracy
has an extra premium” because a patient's proper treatment is “hanging in the
balance.” Id. Therefore, “it [is] not erroneous to give greater weight to
contemporaneous medical records than to later, contradictory testimony.” Aurby v.
Sec’y of Health & Human Servs., 997 F.3d 1378, 1882 (Fed. Cir. 2021).

In reviewing a special master’s decision, our court may “set aside any
findings of fact or conclusion of law of the special master found to be arbitrary,
capricious, an abuse of discretion, or otherwise not in accordance with law and issue
its own findings of fact and conclusions of law.” 42 U.S.C. § 300aa-12(e)(2)(B)
(2018). Ifthe special master’s findings of fact and conclusions of law are not
arbitrary and are in accordance with the law, the Court must sustain the special
master’s decision. Turner v. Sec’y of Health & Human Servs., 268 F.3d 1334, 1337
(Fed. Cir. 2001). Findings of fact are to be veviewed under the “arbitrary and
capricious standard: legal questions are to be reviewed under the “not in
accordance with law” standard; and an abuse of discretion standard 1s used for
discretionary rulings. See Munn v. Sec’y of Dep't of Health & Human Servs., 970
¥.2d 863, 870 n.10 (Fed. Cir, 1992). With respect to the arbitrary and capricious
review standard, “no uniform definition of this standard has emerged,” but it is “a
highly deferential standard of yeview” such that “[iJf the special master has
considered the relevant evidence of record, drawn plausible inferences and
articulated a rational basis for the decision, reversible error will be extremely
difficult to demonstrate.” Hines ex rel. Sevier v. Sec’y of Dept of Health & Human
Servs., 940 F.2d 1518, 1527-28 (Fed. Cir, 1991).

B. Analysis
1. Petitioner Was Not Denied Due Precess

Petitioner raises two objections to the Special Master's proceedings on due
process erounds. See Mot. for Review at 2-6, 9-1 1, 19; Pet’r’s Reply at 3-6, The
first ground is that the Special Master denied Mr. Webb’s motions to remove
references to a personal issue of petitioner and to the specific crime Mr. Webb was
found guilty of committing. Mot. for Review at 2-5, 9-10. The Court fails to see
how the Special Mastev’s denial of these motions could have possibly been
prejudicial to Mr. Webb. In the order denying the motions, the Special Master
expressly determined that the references Mr. Webb sought to exclude were “not, at
all, probative to the question of whether he is entitled to compensation in this

_9-
matter.” ECE No. 82 at 1. He then explained that the absence of a jury in these
proceedings made exclusion of the documents unnecessary, citing an appellate
decision that noted that “in a bench trial . . . fal judge can also exclude... improper
inferences from his mind in reaching a decision.” Id. at 1-2 (quoting Gulf States
Utils. Co. v. Ecodyne Corp., 635 F.2d 517, 519 (6th Cr. 1981)). And indeed, the
decision dismissing the petition does not mention either of these matters at all,

much less rely upon them in judging petitioner's case. See ECE No. 95 at 1-17;
Webb, 2018 WL 5292226, at *1-10. Finally, no prejudice or bias may rightly be
inferred from the comment of the Special Master that “Mr. Webb’s statements have
been internally inconsistent and appear opportunistic insofar as the averments
have, over time, shifted to comport with the medical records.” ECF No. 99 at 16;
Webb, 2018 WL 5992226, at *10. Rather than reflect a consideration of the
information Mr. Webb sought to exclude, this statement is based on the
discrepancies between the contemporaneous medical records and the varying claims
made in the affidavits created by petitioner years later. See ECF No. 95 at 4-8, 11-
13: Webb, 2018 WL 5292226, at “3-4, *97_8 The Special Master's refusal to exclude
certain information from the vecord was not an abuse of discretion or contrary to
law, did not violate due process, and was irrelevant to his decision.

Petitioner's second ground for a due process violation is that the Special
Master did not hold a second preliminary status conference under Vaccine Rule 5,
following the filing of the Secretary's supplemental Vaccine Rule 4(c) report. See
Mot. for Review at 9-11. Petitioner maintains he had a vight to such a conference,
that he could have used the opportunity to dispel any misconceptions of the Special
Master, and that without such a conference the decision dismissing the case was
igsued without warning. Td. at 2, 9-11, 19. But the Vaccine Rules do not expressly
require a second preliminary status conference in the wake of supplemental Vaccine
Rule 4(c) report, see Vaccine Rules 4-8, and thus this matter comes under the
Special Master's power to conduct all proceedings, under which he has “wide
discretion,” Burns by Burns v. Sec’y of Dep’t of Health & Human Servs., 3 F.3d 415,
A17 (Fed. Cir. 1993) (citing Vaccine Rule 3(b)). To be sure, this discretion must be
exercised consistent with the due process obligation to provide “notice and an
effective opportunity to be heard at a meaningful time and in a meaningful
manner.” Campbell ex rel. Campbell v. Sec’y of Health & Human Servs., 69 Fed. Cl.
775, 778 (2006) (citing, unter alia, Cleveland Bd. of Educ. v. Loudermill, 470 U.S.
532, 542 (1985)). Under the circumstances, the Court cannot find this discretion to
have been abused by the Special Master.

In the first place, the basis for the decision to dismiss the petition was the
medical record dated November 30, 2012, which indicated that Mr. Webb’s left-sided
facial palsy had an onset predating the November 20, 2012 vaccination. See ECF
No. 95 at 11-13; Webb, 9018 WL 5292226, at *7_2. This issue was addressed in the
Secretary's initial Rule 4{c) Report, see ECF No. 32 at 5, 11, and thus would have

-10-
been addressed at the Vaccine Rule 5 conference that was held, on April 26, 2016,
see ECF No. 33. Second, a month after this conference, petitioner's then-counsel
informed the Special Master that Mr. Webb was “adamant that the [medical]
history 18 incorrect,” ECE No. 35 at 1, and Mr. Webb ultimately filed two separate
affidavits giving his yersion of the relevant events, see Pet’r’s nx. 14, ECF No. 76 at
10-13; Pet’r’s Ex. 10, ECF No. 79 at 16-20. Third, to the extent matters raised in
the supplemental Rule 4(c) Report were pertinent to the motion to dismiss the
petition, Mr. Webb was given the opportunity to address these in his response to
that motion. See ECF No. 91 at 1-6. Thus, petitioner was amply afforded notice
and a meaningful opportunity to be heard concerning the dispositive issue of the
onset of his condition---including three status conferences with his previous counsel
and one in which he personally participated. See ECF Nos. 38, 41, 51, 87.

Moreover, the Special Master had no obligation to hold a hearing or to receive
oral testimony from Mr. Webb. See K.L. v. Sec’y of Health & Human Servs., 134
Fed. Cl. 579, 605 (2017). The Vaccine Act does not mandate hearings, but rather
provides that “ijn conducting a proceeding on a petition a special master... may
conduct such hearings as may be reasonable and necessary.” 42 U.S.C. § 300aa-
12(d)(3)(B)(¥). Vaccine Rule 8 grants a special master broad discretion in how he
runs proceedings, and expressly provides he “may decide a case on the basis of
written submissions without conducting an evidentiary hearing.” V accine Rule 8(d).
Thus, the Federal Circuit has concluded that “[t]he decision to hold an evidentiary
hearing is statutorily committed to the discretion of the Special Master.” D’Tiole v.
Sec'y of Health & Human Servs., 726 F. App'x 809, 812 (Fed, Cir. 9018) (citing 42
U.S.C. § 300aa-12(d)(3)(B)()). Here, the Special Master adequately explained his
exercise of this discretion, as the documentary record was complete, Mr. Webb’s
affidavits obviated the need to hear his oral testimony, and no third-party witnesses
were identified by petitioner. ECF No. 95 at 16-17; Webb, 2018 WL 5292226, at
*10. The proceedings before the Special Master thus afforded Mr. Webb ali the
process he was due, and no discretion was abused.

2. The Special Master Did Not Act Arbitrarily or Capriciously

Petitioner’s second objection to the decision under review 1s that the Special
Master did not properly weigh the evidence in the record in determining the date of
onset of Mr. Webb’s left-sided facial palsy. See Mot. for Review at 2, 5-8, 11-19. He
provides a graphic depiction of the scale for weighing the relevant evidence, id, at 6,
and then describes the relevant pieces of evidence and the weight be believes each
should be assigned, id. at 13-19. But while Mr. Webb may be commended for the
creativity of his exposition, this exercise is one that a court must eschew, for we
may “not reweigh the factual evidence, assess whether the special master correctly
evaluated the evidence, or examine the probative value of the evidence or the
credibility of the witnegses---these are all matters within the purview of the fact

-11-
finder.” Porter, 663 F.3d at 1249. Because of the great deference that is given to a
special master under the arbitrary and capricious review standard, a reviewing
court merely confirms whether “the special master has considered the relevant
evidence of record, drawn plausible inferences and articulated a rational basis for
the decision.” Hines ex rel. Sevier, 940 F.2d at 1527-28. The court’s “role is not to
second guess the Special Master’s fact-intensive conclusions particularly in cases in
which the medical evidence of causation is in dispute.” Cedillo v. Sec’y of Health &
Human Servs., 617 F.3d 1828, 1338 (Fed. Cir. 9010) (cleaned up) (citing Hodges v.
See’y of Health & Human Servs., 9 F.3d 958, 961 (Fed. Cir. 1998); see also Ryman v.
Sec’y of Dep’t of Health & Human Servs., 65 Fed. Cl. 35, 41 (2005) (explaining that
“where the medical evidence of causation is in dispute, a high level of deference 18
due the [special master’s] fact-finding” (citing Hodges, 9 F.3d at 961)). Factual
matters meriting this deference include the determination of the date of onset of an
injury or illness. See Locane v. Sec'y of Health & Human Serus., 685 F.3d 1875,
1380 (Fed. Cir. 9012}.

The Special Master’s decision clearly shows that he considered all the
evidence that Mr. Webb thought was relevant, see Mot. for Review at 13-18---the
November 30, 2012 medical record, Pet’e’s Ex. 3 at 31, see ECF No. 95 at 5-6, 11-12;
Webb, 2018 WL 5292226, at *3, *7; the records relating to blood pressure tests and
blood draws, Pet’r's Ex. 3 at 33, see ECF No. 95 at 5, 12; Webb, 2018 WL 5292226, at
*3 *7: the HNRs submitted by Mr. Webb during the months in question, Pet’y’s Ex.
9, see ECF No. 95 at 5, 12-13; Webb, 2018 WL 5292226, at *3, *7-8; and Mr. Webb's
affidavits, Pet’r’s xs. 10 & 14, see ECF No. 95 at 7-8, 12-18; Webb, 2018 WL
5292226, at *4, “7-8. The Special Master plausibly explained the inferences he
drew from these records---including the likely accuracy of the November 30, 2012
record due to the use of two different means to express the month of September and
the tying of the palsy onset to the stress of trial events occurring in September; that
medical providers performing unrelated, prescheduled medical tests would not
necessarily note Mr. Webb’s palsy; that the lack of HNRs concerning the left-sided
palsy was consistent with Mr. Webb’s admission that he did not submit any
“because there was nothing that could be done,” Pet’r’s Ex. 14 { 2; and that the
unreliability of petitioner’s memory is shown by his mistaken belief that the
November 30, 2012 appointment resulted from an HNR concerning the left-sided
palsy. ECE No. 95 at 11-13; Webb, 2018 WL 5292226, at *7—-8. Asa result, he
articulated a rational basis for his conclusion that Mr. Webb's left-sided injury had
on onset which predated the November 20, 2012 flu vaccination. See ECE No. 95 at
11-13, 15; Webb, 2018 WL 5292226, at *7-9.

Whether or not this Court would have analyzed the evidence in the same way
and reached the same conclusion is irrelevant under the arbitrary and capricious
standard of review. What matters 1s whether the Special Master had “considered
the relevant evidence of record, drawn plausible inferences and articulated a

-192-
rational basis for the decision,” Hines ex rel. Sevier, 940 F.2d at 1527—28---and here,
he did.

Although petitioner contends that no deference should be given to the Special
Master's determinations, presumably because Mr, Webb was not given the chance
to orally discuss the issue of onset of his left-sided Bell's palsy at an additional
status conference, see Pet’r’s Reply at 6, it is well-established that this deference
extends to credibility determinations regarding written testimony. See, e.g., Burns
by Burns, 3 F.3d at 417 (upholding credibility determination giving greater weight
to contemporaneous medical records than to inconsistent affidavits from petitioner);
K.L., 184 Fed. Cl. at 609 (“As the factfinder, the Special Master has discretion to
make determinations regarding the credibility of all the information provided orally
and in writing by fact and expert witnesses, whether they testify in person at a
hearing or submit reports or affidavits for the record.” (emphasis added)); Ryman, 65
Fed. Cl. at 41-42 (deferring when a special master discounted a petitioner's
affidavit due to conflicts with contemporaneous medical records). Concerning the
absence of any specific reference to My. Webb’s left-sided symptoms in other medical
records from September to November 2012, the Federal Circuit has recently
emphasized that medical records should not be presumed “accurate and complete as
to all the patient’s physical conditions.” Kirby, 997 F.3d at 1383. Accordingly,
silence about symptoms need not be taken as proof that those symptoms were not
present. Id. And regardless of how the Court might have interpreted the
document, it was not arbitrary for the Special Master to conclude that a medical
notation indicating that petitioner had no complaints and did not appear to be in
distress, see Pet’r’s Ex. 3 at 33, made by a nurse taking Mr. Webb’s blood pressure,
did not demonstrate the absence of symptoms, given another medical record noting
that Mr. Webb said he did not report the left-sided palsy “because he thought there
was nothing that could be done,” id. at 31; see also Kirby, 997 F.3d at 1383 (finding
general statements that a petitioner was “feeling fine” with “no complaints” not to
be inconsistent with the presence of specific ailments).

The Court recognizes that, in many ways, petitioner's submissions were
impressive, such as the Amended Complaint and “Theory of Causation” paper, ECE
Nos. 78 & 79---particularly given the challenge of representing one’s self while held
in confinement.® But even if Mr. Webb were correct that the November 30, 2012
document was a “medical records blunder,” Pet’r’s Ex. 14 {| 1, the Special Mastex
has amply explained why he concluded this contemporaneous medical record was

 

6 The Court, however, is not aware of any cases in which a petitioner's self-
diagnosis has been taken to prove an illness or condition. See 42 U.S.C. § 300aa-
13(a)(1) (“The special master or court may not make such a finding based on the
claims of a petitioner alone, unsubstantiated by medical records or by medical
opinion.”).

-13-
the best evidence of onset, rationally discussing the relevant evidence in the record
and the weight or reliability he assigned to each medical record or affidavit, see ECF
No. 95 at 11-13, 15; Webb, 2018 WL 5292226, at “7-9. Such findings cannot be
found to be arbitrary and capricious and cannot be disturbed by a reviewing court.
See, e.g., Kirby, 997 F.3d at 1384; Locane, 685 F.3d at 1380; Cedillo, 617 F.3d at
1338: Lampe, 219 F.3d at 1362; Cucuras, 993 F.2d at 1528.

III. CONCLUSION

For the foregoing reasons, petitioner’s motion for review is DENIED and the
decision of the Special Master is SUSTAINED. The Clerk of Court is directed to

enter judgment for respondent.

VICTOR WOLST#t

Sentor Judge

ITIS SO ORDERED.

 

are